DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-18 are pending.

Claim Interpretation
	As per claims 13-18, since a definition for the term is not otherwise provided by Applicant’s specification, the term “controller”, also called a “control unit” or “processor” as is known in the computing art, is being interpreted as “the key component of a device, as a terminal, printer, or external storage unit, that contains the circuitry necessary to interpret and execute instructions fed into the device.” (See “Controller”. Dictionary.com. 2022. https://www.dictionary.com/browse/controller (17 August 2022)).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 1, the limitation “when the plurality of terminals access at least one of the plurality of systems, configuring each system screen of the plurality of terminals based on each code information included in the plurality of systems through the link” does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
First, the particular timing of when the configuration of the system screen (i.e., changed menu screen) occurs is not clearly supported by Applicant’s specification. As opposed to occurring “when the plurality of terminals access at least one of the plurality of systems”, as suggested by Applicant’s claims, the specification appears to simply state: “The first user terminal 20a and the second user terminal 20b may configure a menu screen based on the reset information on the item received from the electronic apparatus” (see Fig. 7, and ¶0075, citing Applicant’s PG-PUB US 2021/0320849).
Secondly, it is not clear where in the specification is described the algorithm or steps/procedure for “includ[ing] in the plurality of systems each code information” as suggested in Applicant’s claim, and/or how this step is distinct from the previous limitation “uploading, to a storage device in data communication with a network, a code information regarding the item of the menu and the authority”.
	For the purpose of this office action, and consistent with Applicant’s specification, the Examiner is interpreting the claim to read:
 “when the plurality of terminals access at least one of the plurality of systems,  outputting at each of the plurality of terminals a system screen  based on the uploaded [[each]] code information which is accessed by each of the plurality of terminals through the link.”
Claims 2-12 are rejected under 35 U.S.C. 112(a) based on their dependency to claim 1.

Similar to claim 1, claim 13 recites “when the plurality of terminals access at least one of the plurality of systems, configure each system screen of the plurality of terminals based on each code information included in the plurality of systems through the link”, which, for the same reasons as noted above, does not appear to be described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Allowable Subject Matter
Claims 14-18 are allowed over the prior art. Claims 1-13, though rejected under 35 U.S.C. 112(a), are allowed over the prior art.

The following is an examiner’s statement of reasons for allowance: 
Diederichs (US 7,913,247)(“Diederichs”), which is representative of the prior art at the earliest effective filing date of Applicant’s claimed invention, describe the idea of locating software updates for download via a URL or link (see abstract). 
However, the prior art does not teach or render obvious, before the effective filing date of Applicant’s claimed invention, in the specific combinations and manner recited within the claims, the features of:
as per claims 1-13, “providing a menu management tool for managing a menu of a system;
setting an item of the menu and an authority to access the item for each of a plurality of systems based on an input received through the menu management tool;
uploading, to a storage device in data communication with a network, a code information regarding the item of the menu and the authority;
providing information including a link referring to the code information to a plurality of terminals through the network; and
“when the plurality of terminals access at least one of the plurality of systems, outputting at each of the plurality of terminals a system screen based on the uploaded code information which is accessed by each of the plurality of terminals through the link”; and
as per claims 14-18, “receive information including a link referring to code information from a system managing apparatus through the communication device, wherein the code information includes information regarding an item of a menu for which an authority to access for the terminal for each of a plurality of systems is set;
	when the terminal accesses a first system, refer to the code information through the link, wherein the first system is included in the plurality of systems, and the terminal is a terminal for which an authority to access the item included in the first system is set; and
	output a menu screen through the display based on information regarding the item of the menu included in the code information.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441